DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-4, 7-14, and 17-21 remain pending. Claims 1, 11, 14, 18, and 21 have been amended. Claims 6 and 16 have been cancelled. 

Claim Objections
Claims 1, 11, and 14 are objected to because of the following informalities: 
For claims 1 and 11, “geometric field sensor” should be corrected to “geomagnetic field sensor”
 For claim 14, the extra “and” in line 3 should be removed so that the claim reads “and calibrating the magnetic field sensor, acceleration sensor, or the gyro sensor” instead of “and calibrating the magnetic field sensor, and acceleration sensor or the gyro sensor”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Rose et al (US 20150019013 A1) in view of Challoner (US 20030178964 A1) (Hereinafter referred to as Rose and Challoner respectively).

Regarding Claim 11, Rose discloses method for evaluating an operating status of a linear, gripping, clamping, rotary or swiveling device (See at least Rose Paragraph 0091, the gripping system that has linear or radial actuators is interpreted as a linear, gripping, clamping, rotary or swiveling device) comprising the steps of: choosing at least two different sensors from different sensor types, which include
a geometric field sensor;
a sensor sensing the position of a magnet;
an acceleration sensor (See at least Rose Paragraph 0289 and Figure 44, the skeleton system, which includes the device, has an accelerometer); and
a gyro sensor (See at least Rose Paragraph 0283 and Figure 44, the skeleton system, which includes the device, has a gyroscope), arranging the at least two sensors on a basic housing (See at least Rose Paragraphs 0282-0283, 0289, and Figure 44, the skeleton system, which is interpreted as part of the basic housing since the skeleton system houses the hands and legs, has a gyroscope and an accelerometer)… 
Even though Rose discloses an accelerometer, a gyroscope, and a microprocessor (See at least Rose Paragraph 0142, the processing unit has a microprocessor), Rose fails to disclose simultaneously merging output signals of the at least two sensors by a microprocessor to form a merged signal  and determining information about an identification of the linear, gripping, clamping, rotary or swiveling device or of a linear, gripping, clamping, rotary or swiveling element which is arranged on the linear gripping, clamping, rotary or swiveling device by the microprocessor depending on the merged signal.
However, Challoner teaches simultaneously merging output signals of the at least two sensors to form a merged signal (See at least Challoner Paragraph 0021, the signals from the IMU, which has accelerometers, and MEMS gyro are combined, which is interpreted as simultaneously merging output signals of the two sensors to form a merged signal) and determining information about an identification of the linear, gripping, clamping, rotary or swiveling device or of a linear, gripping, clamping, rotary or swiveling element which is arranged on the linear gripping, clamping, rotary or swiveling device depending on the merged signal (See at least Challoner Paragraphs 0020-0021 and 0029, the sensor information is used to determine the position of the end effector, which is interpreted as determining information about an identification of a linear, gripping, clamping, rotary or swiveling element which is arranged on the linear gripping, clamping, rotary or swiveling device).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Rose with Challoner to merge the signals of the two sensors to determine information about the linear, gripping, clamping, rotary or swiveling element. By merging the signals, the biases of the sensors can be eliminated (See at least Challoner Paragraph 0021), which will lead to the sensors being more accurate and reliable for determining information about the linear, gripping, clamping, rotary or swiveling element/device. 
	 
	Regarding Claim 12, Rose fails to disclose determining an operating status of the linear, gripping, clamping, rotary or swiveling device depending on the merged signal.
	However, Challoner teaches determining an operating status of the linear, gripping, clamping, rotary or swiveling device depending on the merged signal (See at least Challoner Paragraphs 0020-0021 and 0029, the sensor information is used to determine the position of the end effector, which is interpreted as determining an operating status of the linear, gripping, clamping, rotary or swiveling element arranged on the linear gripping, clamping, rotary or swiveling device). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Rose with Challoner to merge the signals of the two sensors to determine an operating status about the linear, gripping, clamping, rotary or swiveling device. By merging the signals, the biases of the sensors can be eliminated (See at least Challoner Paragraph 0021), which will lead to the sensors being more accurate and reliable for determining the operating status about the linear, gripping, clamping, rotary or swiveling element/device. 

	Regarding Claim 13, Rose discloses determining a displacement position of at least one of actuator (See at least Rose Paragraphs 0366-0367, the signals identify the linear and rotational displacement of the linear, gripping, clamping, rotary or swiveling device; See at least Rose Paragraphs 0087-0088, the displacement is caused by linear and rotational actuators), displaceably arranged on the basic housing or a rotary position of at least one rotary table rotatably arranged on the basic housing (See at least Rose Paragraphs 0366-0367, the signals identify the linear and rotational displacement of the linear, gripping, clamping, rotary or swiveling device; See at least Rose Paragraphs 0087-0088, the displacement is caused by linear and rotational actuators)…
	Even though Rose discloses determining the displacement of linear and rotational actuators, Rose fails to disclose the displacement is determined based on the merged signal.
	However, Challoner teaches determining the position using the merged signals (See at least Challoner Paragraphs 0020-0021 and 0029, the sensor information is used to determine the position of the end effector).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Rose with Challoner to merge the signals of the two sensors to determine the displacement of the actuator. By merging the signals, the biases of the sensors can be eliminated (See at least Challoner Paragraph 0021), which will lead to the sensors being more accurate and reliable for determining the position/displacement. 

Regarding Claim 14, Rose discloses arranging a magnetic field sensor, an acceleration sensor, and/or a gyro sensor arranged on the basic housing (See at least Rose Paragraph 0282-0283 and 0289, the skeleton system, which is interpreted as part of the basic housing since the skeleton system has hands and legs, has a gyroscope and an accelerometer). 
Even though Rose discloses a gyroscope and calibrating sensors (See at least Rose Paragraph 0096, each sensor cell is calibrated), Rose fails to explicitly disclose calibrating the magnetic field sensor, the acceleration sensor, or the gyro sensor depending on the merged signal.
However, Challoner teaches this limitation (See at least Challoner Paragraph 0021 signals from the imu and mems gyro are combined to calibrate the inertial sensors; Inertial sensors have a gyroscope and accelerometer). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Rose with Challoner to calibrate the gyro sensor or acceleration sensor. By calibrating the sensor using a merged signal, the biases of the sensors can be eliminated (See at least Challoner Paragraph 0021), which will lead to the sensors being more accurate and reliable. 

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Rose in view of Challoner, and in further view of Ikebe (US 20180117772 A1) (Hereinafter referred to as Ikebe)

Regarding Claim 1, Rose discloses linear, gripping, clamping, rotary or swiveling device (See at least Rose Paragraph 0091, the gripping system that has linear or radial actuators is interpreted as a linear, gripping, clamping, rotary or swiveling device) comprising a microprocessor (See at least Rose Paragraph 0072), a basic housing (See at least Rose Paragraph 0233 and Figure 34, the palm is interpreted as part of the basic housing) a linear, gripping, clamping, rotary, or swiveling element…on the basic housing (See at least Rose Paragraph 0233 and Figure 34, the fingers are interpreted as the linear, gripping, clamping, rotary, or swiveling element) and at least two sensors arranged on the basic housing (See at least Rose Paragraph 0233 and Figure 34, the palm includes a plurality of linear sensor arrays), wherein for the two sensors at least two different sensors types are chosen from
a geometric field sensor;
a sensor sensing the position of a magnet;
an acceleration sensor (See at least Rose Paragraph 0289, and Figure 44, the skeleton system, which is interpreted as part of the basic housing since the skeleton system houses the fingers, has an accelerometer); and
a gyro sensor (See at least Rose Paragraphs 0282-0283, and Figure 44, the skeleton system, which is interpreted as part of the basic housing since the skeleton system houses the fingers, has a gyroscope) …
Even though Rose discloses an accelerometer, a gyroscope, and a microprocessor (See at least Rose Paragraph 0142, the processing unit has a microprocessor), Rose fails to disclose simultaneously merge output signals of the at least two sensors to form a merged signal and to identify information about an identification of the linear, gripping, clamping, rotary or swiveling device or of the linear, gripping, clamping, rotary or swiveling element depending on the merged signal.
However, Challoner teaches simultaneously merge output signals of the at least two sensors to form a merged signal (See at least Challoner Paragraph 0021, the signals from the IMU, which has accelerometers, and MEMS gyro are combined, which is interpreted as simultaneously merging output signals of the two sensors to form a merged signal) and to identify information about an identification of the linear, gripping, clamping, rotary or swiveling device or of the linear, gripping, clamping, rotary or swiveling element depending on the merged signal (See at least Challoner Paragraphs 0020-0021 and 0029, the sensor information is used to determine the position of the end effector, which is interpreted as determining information about an identification of a linear, gripping, clamping, rotary or swiveling element which is arranged on the linear gripping, clamping, rotary or swiveling device).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Rose with Challoner to merge the signals of the two sensors to determine information about the linear, gripping, clamping, rotary or swiveling element. By merging the signals, the biases of the sensors can be eliminated (See at least Challoner Paragraph 0021), which will lead to the sensors being more accurate and reliable for determining information about the linear, gripping, clamping, rotary or swiveling element/device. 
	Rose fails to teach the linear, gripping, clamping, rotary, or swiveling element is…detachably arranged on the basic housing, 
	However, Ikebe teaches this limitation (See at least Ikebe Paragraph 0143, the hand, which is interpreted as a linear, gripping, clamping, rotary or swiveling element, is attachable to the hand section, which is interpreted as a basic housing). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Rose with Ikebe to have a detachable element on the housing. The linear, gripping, clamping, rotary or swiveling element is used to grasps target objects (See at least Ikebe Paragraph 0097, the hand is used to grasp the workpiece). Having the element be detachable/attachable, allows the user to attach the appropriate linear, gripping, clamping, rotary or swiveling element on the housing based on the operation being performed. It would also allow a user to replace a worn out or malfunctioning linear, gripping, clamping, rotary or swiveling element without requiring a whole new linear, gripping, clamping, rotary or swiveling device, which would save money and extend the life of the device. 

Regarding Claim 2, Rose fails to disclose determine an operating status of the linear, gripping, clamping, rotary or swiveling device depending on the merged signal.
	However, Challoner teaches determine an operating status of the linear, gripping, clamping, rotary or swiveling device depending on the merged signal (See at least Challoner Paragraphs 0020-0021 and 0029, the sensor information is used to determine the position of the end effector, which is interpreted as determining an operating status of the linear, gripping, clamping, rotary or swiveling element arranged on the linear gripping, clamping, rotary or swiveling device). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Rose with Challoner to merge the signals of the two sensors to determine an operating status about the linear, gripping, clamping, rotary or swiveling device. By merging the signals, the biases of the sensors can be eliminated (See at least Challoner Paragraph 0021), which will lead to the sensors being more accurate and reliable for determining the operating status about the linear, gripping, clamping, rotary or swiveling element/device. 

	Regarding Claim 3, Rose discloses determine… a displacement position of at least one of actuator (See at least Rose Paragraphs 0366-0367, the signals identify the linear and rotational displacement of the linear, gripping, clamping, rotary or swiveling device; See at least Rose Paragraphs 0087-0088, the displacement is caused by linear and rotational actuators), in particular, at least one basic jaw displaceably arranged on the basic housing or a rotary position of at least one rotary table rotatably arranged on the basic housing (See at least Rose Paragraphs 0366-0367, the signals identify the linear and rotational displacement of the linear, gripping, clamping, rotary or swiveling device; See at least Rose Paragraphs 0087-0088, the displacement is caused by linear and rotational actuators)…
	Even though Rose discloses determining the displacement of linear and rotational actuators, Rose fails to disclose the displacement is determined based on the merged signal.
	However, Challoner teaches determining the position using the merged signals (See at least Challoner Paragraphs 0020-0021 and 0029, the sensor information is used to determine the position of the end effector).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Rose with Challoner to merge the signals of the two sensors to determine the displacement of the actuator. By merging the signals, the biases of the sensors can be eliminated (See at least Challoner Paragraph 0021), which will lead to the sensors being more accurate and reliable for determining the position/displacement. 

Regarding Claim 4, Rose discloses the at least two sensors comprises at least one of a magnetic field sensor, an acceleration sensor, and a gyro sensor that arranged on the basic housing (See at least Rose Paragraph 0282-0283 and 0289, the skeleton system, which is interpreted as part of the basic housing since the skeleton system houses the fingers, has a gyroscope and an accelerometer). 
Even though Rose discloses a gyroscope and calibrating sensors (See at least Rose Paragraph 0096, each sensor cell is calibrated), Rose fails to explicitly disclose calibrate the magnetic field sensor, the acceleration sensor, or the gyro sensor depending on the merged signal.
However, Challoner teaches this limitation (See at least Challoner Paragraph 0021 signals from the imu and mems gyro are combined to calibrate the inertial sensors; Inertial sensors have a gyroscope and accelerometer). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Rose with Challoner to calibrate the gyro sensor or acceleration sensor. By calibrating the sensor using a merged signal, the biases of the sensors can be eliminated (See at least Challoner Paragraph 0021), which will lead to the sensors being more accurate and reliable. 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Rose in view of Challoner and Ikebe and in further view of Koenig et al (US 20180079090 A1) (Hereinafter referred to as Koenig)

Regarding Claim 7, modified Rose fails to disclose a magnet arranged on the basic housing which can be displaced relative to the basic housing, current position of the magnet relative to the basic housing depending on the operating status of the linear, gripping, clamping, rotary or swiveling device and the microprocessor is further configured to determine information about the operating status depending on a detected current position of the magnet relative to the basic housing. 
However, Koenig teaches a magnet which can be displaced relative to the basic housing is arranged on the basic housing (See at least Paragraph 0082 and Figures 10c-10g, the magnet is part of the actuator system in the joints, which are part of the housing, and the magnet can change positions) a current position of the magnet relative to the basic housing depending on the operating status of the linear, gripping, clamping, rotary or swiveling device (See at least Koenig Paragraph 0082, the position of the magnet is dependent on the brake off mode, which is interpreted as the operating status) and the microprocessor being designed to determine information about the operating status depending on a detected current position of the magnet relative to the basic housing (See at least Koenig Paragraph 0082, the status sensor determines if the robot is in brake off mode based on the position of the magnet).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Rose with Koenig to determine the operating status based on the position of the magnet. The position of the magnet changes with respect to different operating statuses (See at least Koenig Paragraph 0082, the magnet goes to its corresponding position in brake off mode). By determining where the magnet is, one can determine what the operating status of the device is and react accordingly, which increases the operability of the device. 

Regarding Claim 8, modified Rose fails to disclose a soft magnetic element arranged on the basic housing which can be displaced relative to the basic housing, current position of the soft magnetic element relative to the basic housing depending on the operating status of the linear, gripping, clamping, rotary or swiveling device and the microprocessor is configured to determine information about the operating status depending on a detected current position of the soft magnetic element relative to the basic housing. 
However, Koenig teaches a soft magnetic element which can be displaced relative to the basic housing is arranged on the basic housing (See at least Paragraph 0082 and Figures 10c-10g, the magnet is part of the actuator system in the joints, which are part of the housing, and the magnet can change positions; See at least Koenig Paragraphs 0087-0089, the magnetic latch being engaged and disengaged is interpreted as the magnet being soft) a current position of the soft magnetic element relative to the basic housing depending on the operating status of the linear, gripping, clamping, rotary or swiveling device (See at least Koenig Paragraph 0082, the position of the magnet is dependent on the brake off mode, which is interpreted as the operating status) and the microprocessor being designed to determine information about the operating status depending on a detected current position of the soft magnetic element relative to the basic housing (See at least Koenig Paragraph 0082, the status sensor determines if the robot is in brake off mode based on the position of the magnet).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Rose with Koenig to determine the operating status based on the position of the soft magnetic element. The position of the magnet changes with respect to different operating statuses (See at least Koenig Paragraph 0082, the magnet goes to its corresponding position in brake off mode). By determining where the magnet is, one can determine what the operating status of the device is and react accordingly, which increases the operability of the device. 

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rose in view of Challoner, and in further view of Koenig 

Regarding Claim 17, modified Rose fails to disclose detecting a current position of a magnet, which magnet is arranged on the basic housing so as to be displaceable relative to the basic housing, wherein the position of the magnet relative to the basic housing depends on the operating status of the linear, gripping, clamping, rotary or swiveling device and the method comprising the further step of detecting a current position of the magnet and determining information about the operating status depending on the detected current position of the magnet relative to the basic housing. 
However, Koenig teaches detecting a current position of a magnet (See at least Koenig Paragraph 0082, the status sensor determines if the robot is in brake off mode based on the position of the magnet), which magnet is arranged on the basic housing so as to be displaceable relative to the basic housing (See at least Paragraph 0082 and Figures 10c-10g, the magnet is part of the actuator system in the joints, which are part of the housing, and the magnet can change positions), wherein the position of the magnet relative to the basic housing depends on the operating status of the linear, gripping, clamping, rotary or swiveling device (See at least Koenig Paragraph 0082, the position of the magnet is dependent on the brake off mode, which is interpreted as the operating status)  and the method comprising the further step of detecting a current position of the magnet (See at least Koenig Paragraph 0082, the status sensor determines if the robot is in brake off mode based on the position of the magnet) and determining information about the operating status depending on the detected current position of the magnet relative to the basic housing (See at least Koenig Paragraph 0082, the status sensor determines if the robot is in brake off mode based on the position of the magnet).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Rose with Koenig to determine the operating status based on the position of the magnet. The position of the magnet changes with respect to different operating statuses (See at least Koenig Paragraph 0082, the magnet goes to its corresponding position in brake off mode). By determining where the magnet is, one can determine what the operating status of the device is and react accordingly, which increases the operability of the device. 

Regarding Claim 18, modified Rose fails to disclose detecting a current position of a soft magnetic element, which soft magnetic element is arranged on the basic housing so as to be displaceable relative to the basic housing, wherein the position of the soft magnetic element relative to the basic housing depends on the operating status of the linear, gripping, clamping, rotary or swiveling device and the method comprising the further step of detecting a current position of the soft magnet and determining information about the operating status depending on the detected current position of the soft magnetic element relative to the basic housing. 
However, Koenig teaches detecting a current position of a soft magnetic element (See at least Koenig Paragraph 0082, the status sensor determines if the robot is in brake off mode based on the position of the magnet; See at least Koenig Paragraphs 0087-0089, the magnetic latch being engaged and disengaged is interpreted as the magnet being soft), which soft magnetic element is arranged on the basic housing so as to be displaceable relative to the basic housing (See at least Paragraph 0082 and Figures 10c-10g, the magnet is part of the actuator system in the joints, which are part of the housing, and the magnet can change positions), and the position of the soft magnetic element relative to the basic housing depends on the operating status of the linear, gripping, clamping, rotary or swiveling device (See at least Koenig Paragraph 0082, the position of the magnet is dependent on the brake off mode, which is interpreted as the operating status)  and the method comprising the further step of detecting a current position of the soft magnet (See at least Koenig Paragraph 0082, the status sensor determines if the robot is in brake off mode based on the position of the magnet) and determining information about the operating status depending on the detected current position of the magnet relative to the basic housing (See at least Koenig Paragraph 0082, the status sensor determines if the robot is in brake off mode based on the position of the magnet).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Rose with Koenig to determine the operating status based on the position of the soft magnetic element. The position of the magnet changes with respect to different operating statuses (See at least Koenig Paragraph 0082, the magnet goes to its corresponding position in brake off mode). By determining where the magnet is, one can determine what the operating status of the device is and react accordingly, which increases the operability of the device. 

 Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Rose in view of Challoner and Ikebe and in further view of Preisinger et al (US 20180354130 A1) (Hereinafter referred to as Preisinger)

Regarding Claim 9, modified Rose fails to disclose a magnetic field sensor configured to detect information about a current magnetic field strength, the microprocessor configured to determine information about the current location of the linear, gripping, clamping, rotary, or swiveling device depending on the detected current magnetic field strength. 
However, Preisinger teaches this limitation (See at least Preisinger Paragraph 0053, a magnetic field sensor is used to detect the surrounding; See at least Preisinger Paragraph 0095 and Figure 3, the magnetic field sensor is used to determine the distance of the linear, gripping, clamping, rotary, or swiveling device from other objects, which is interpreted as current position information). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Rose with Preisinger to have a magnetic field sensor to determine current location information. Magnetic field sensors can improve the precision or correct the drift of other sensors (See at least Preisinger Paragraph 0069). Magnetic field sensors can also be used to detect the distance of other objects in the surrounding (See at least Preisinger Paragraph 0095). This would increase the operability of the device because the device can detect other objects in the surrounding, determine their distance relative to the device, and react accordingly. 

Regarding Claim 10, modified Rose fails to explicitly disclose a transmitting apparatus and/or a receiving apparatus arranged on the basic housing, the apparatus is configured for wired or wireless transmission of information the microprocessor further configured to transmit information about the operating status, information about the merged signal or information about the identification via the transmitting apparatus and/or the microprocessor being configured to receive information about a functionality of the linear, gripping, clamping, rotary or swiveling device via the receiving apparatus and to configure the operating status depending on the information about the functionality.
However, Preisinger teaches a transmitting apparatus and/or a receiving apparatus arranged on the basic housing, the apparatus is designed for wired or wireless transmission of information (See at least Preisinger Paragraphs 0060-0061 and Figure 1, the control device, which is on the robot, can communicate (transmit and/or receive information) wirelessly or through wired connection), the microprocessor further configured to transmit information about the operating status, information about the merged signal or information about the identification via the transmitting apparatus and/or the microprocessor being configured to receive information about a functionality of the linear, gripping, clamping, rotary or swiveling device via the receiving apparatus and to configure the operating status depending on the information about the functionality (See at least Preisinger Paragraphs 0057-0058, the control device receives information of the functionality of the device via the sensor system and operates the robot accordingly).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Rose with Preisinger to have the microprocessor receive information about the functionality and to configure the operating status depending on the information. Having a processor that can receive information allows the processor to obtain sensor signals which can be acceleration or angle values, or position and orientation data (See at least Preisinger Paragraphs 0057-0058). By allowing the processor to have access to specific information related to the operating status of the device, one can increase the efficiency of the device by using the information obtained by sensors to operate the device accordingly. 

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rose in view of Challoner, and in further view of Preisinger

Regarding Claim 19, Rose fails to disclose detecting information about a current magnetic field strength, and determining information about a current location of the linear, gripping, clamping, rotary, or swiveling device, wherein the information about the current location depends on the detected current magnetic field strength. 
However, Preisinger teaches this limitation (See at least Preisinger Paragraph 0053, a magnetic field sensor is used to detect the surrounding; See at least Preisinger Paragraph 0095 and Figure 3, the magnetic field sensor is used to determine the distance of the linear, gripping, clamping, rotary, or swiveling device from other objects, which is interpreted as current location information). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Rose with Preisinger to have a magnetic field sensor to determine current location information. Magnetic field sensors can improve the precision or correct the drift of other sensors (See at least Preisinger Paragraph 0069). Magnetic field sensors can also be used to detect the distance of other objects in the surrounding (See at least Preisinger Paragraph 0095). This would increase the operability of the device because the device can detect other objects in the surrounding, determine their distance relative to the device, and react accordingly. 

Regarding Claim 20, Rose fails to disclose transmitting information about the operating status, information about the merged signal or information about the identification in a wired or wireless manner and/or information about a functionality of the linear, gripping, clamping, rotary or swiveling device being received in a wired or wireless manner and the operating status being configured depending on the information about the functionality.
However, Preisinger teaches transmitting information about the operating status, information about the merged signal or information about the identification in a wired or wireless manner and/or information about a functionality of the linear, gripping, clamping, rotary or swiveling device being received in a wired or wireless manner and the operating status being configured depending on the information about the functionality  (See at least Preisinger Paragraphs 0057-0058, the control device receives information of the functionality of the device via the sensor system and operates the robot accordingly).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Rose with Preisinger to receive information about the functionality and to configure the operating status depending on the information. Having a processor that can receive information allows the processor to obtain sensor signals which can be acceleration or angle values, or position and orientation data (See at least Preisinger Paragraphs 0057-0058). By allowing the processor to have access to specific information related to the operating status of the device, one can increase the efficiency of the device by using the information obtained by sensors to operate the device accordingly. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Rose in view of Ikebe and Preisinger 

Regarding Claim 21, Rose discloses …the linear, gripping, clamping, rotary or swiveling device (See at least Rose Paragraph 0091, the gripping system that has linear or radial actuators is interpreted as a linear, gripping, clamping, rotary or swiveling device) comprises a microprocessor (See at least Rose Paragraph 0072) and a basic housing (See at least Rose Paragraph 0233 and Figure 34, the palm is interpreted as a basic housing)… and at least two sensors being arranged on the basic housing (See at least Rose Paragraph 0233 and Figure 34, the palm includes a plurality of linear sensor arrays) wherein the microprocessor is configured to simultaneously merge output signals of the at least two sensors to form a merged signal (See at least Rose Paragraphs 0366-0367, the signals from each sensor groups are combined by the multiplexer; See at least Rose Paragraph 0142, the processing unit, which comprises a microprocessor, controls the multiplexer) and to identify information about an identification of the linear, gripping, clamping, rotary or swiveling device or of the linear, gripping, clamping, rotary or swiveling element depending on the merged signal (See at least Rose Paragraphs 0366-0368, the signals identify the linear and rotational displacement of the linear, gripping, clamping, rotary or swiveling device, which is interpreted as information about an identification, and the merged signal is processed by the microprocessor).
Rose fails to teach a linear, gripping, clamping, rotary, or swiveling element detachably arranged on the basic housing, 
	However, Ikebe teaches this limitation (See at least Ikebe Paragraph 0143, the hand, which is interpreted as a linear, gripping, clamping, rotary or swiveling element, is attachable to the hand section, which is interpreted as a basic housing). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Rose with Ikebe to have a detachable element on the housing. The linear, gripping, clamping, rotary or swiveling element is used to grasps target objects (See at least Ikebe Paragraph 0097, the hand is used to grasp the workpiece). Having the element be detachable/attachable, allows the user to attach the appropriate linear, gripping, clamping, rotary or swiveling element on the housing based on the operation being performed. It would also allow a user to replace a worn out or malfunctioning linear, gripping, clamping, rotary or swiveling element without requiring a whole new linear, gripping, clamping, rotary or swiveling device, which would save money and extend the life of the device. 
Modified Rose fails to disclose unit for evaluating or adjusting an operating status of a linear, gripping, clamping, rotary or swiveling device …wherein the unit is configured to receive information about an operating status, information about a merged signal or information about an identification of the linear, gripping, clamping, rotary or swiveling device in a wired or wireless manner, and/or the unit being configured to transmit information about a functionality of the linear, gripping, clamping, rotary or swiveling device in a wired or wireless manner in order to configure the operating status of the linear, gripping, clamping, rotary or swiveling device depending on the information about the functionality. 
However, Preisinger teaches a unit for evaluating or adjusting an operating status of a linear, gripping, clamping, rotary or swiveling device (See at least Preisinger Paragraph 0048, the handheld terminal is interpreted as the unit)…wherein the unit is configured to receive information about an operating status, information about a merged signal or information about an identification of the linear, gripping, clamping, rotary or swiveling device in a wired or wireless manner, and/or the unit being configured to transmit information about a functionality of the linear, gripping, clamping, rotary or swiveling device in a wired or wireless manner in order to configure the operating status of the linear, gripping, clamping, rotary or swiveling device depending on the information about the functionality (See at least Preisinger Paragraphs 0048 and 0057-0058, information of the movement setting means is transmitted to the control device which can be done by the handheld terminal). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Rose with Preisinger to have the unit transmit information about the functionality and to configure the operating status depending on the information. Having a unit that can transmit information allows the device to obtain information which can be acceleration or angle values, or position and orientation data (See at least Preisinger Paragraphs 0057-0058). By allowing the device to have access to specific information related to the operating status of the device, one can increase the efficiency of the device by using the information transmitted by the unit, to operate the device accordingly. 

Response to Arguments
Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant amended the claims to further specify the types of sensors whose signals are merged. The amended claims, however, are now rejected in view of Challoner, which teaches combining signals from a gyro sensor and an IMU, which has accelerometers. Therefore, the claims still stand rejected. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESVINDER SINGH whose telephone number is (571)272-7875. The examiner can normally be reached Monday-Friday: 9 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664